MEMORANDUM OPINION
                                           No. 04-11-00607-CV

                                     IN RE Ronald Dale BENNETT

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: August 31, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 19, 2011, relator filed a petition for writ of mandamus. The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                    PER CURIAM




1
 This proceeding arises out of Cause No. 2010-CI-01359, styled Robert C. Hasslocher and Julie Himoff v. Williams
Brothers Construction Co., Inc., et al., pending in the 288th Judicial District Court, Bexar County, Texas, the
Honorable Solomon J. Casseb, III presiding. However, the Honorable Barbara Hanson Nellermoe, presiding judge
of the 45th Judicial District Court, Bexar County, Texas, presided over the hearing that resulted in the order
complained of, and the Honorable John D. Gabriel, presiding judge of the 131st Judicial District Court, Bexar
County, Texas, signed the order complained of.